           Case 1:19-cv-00234-DAD-BAM Document 1 Filed 02/15/19 Page 1 of 12



 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: (323) 306-4234
 5    Fax: (866) 633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8
 9                        UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA

11   ROSINA CALDERA, individually and )              Case No.
12   on behalf of all others similarly situated, )
                                                 )   CLASS ACTION
13
     Plaintiff,                                  )
14                                               )   COMPLAINT FOR VIOLATIONS
            vs.                                  )   OF:
15
                                                 )
16   WESTERN DENTAL SERVICES,                    )      1.      NEGLIGENT VIOLATIONS
                                                                OF THE TELEPHONE
17   INC., and DOES 1 through 10,                )              CONSUMER PROTECTION
     inclusive,                                  )              ACT [47 U.S.C. §227 ET
18                                               )              SEQ.]
                                                        2.      WILLFUL VIOLATIONS
19   Defendant.                                  )              OF THE TELEPHONE
                                                 )              CONSUMER PROTECTION
20                                                              ACT [47 U.S.C. §227 ET
                                                 )
                                                                SEQ.]
21                                               )      3.      VIOLATIONS OF THE
22                                               )              ROSENTHAL FAIR DEBT
                                                 )              COLLECTION PRACTICES
23                                                              ACT [CAL. CIV. CODE
                                                 )              §1788 ET SEQ.]
24                                               )
                                                 )   DEMAND FOR JURY TRIAL
25
26
           Plaintiff ROSINA CALDERA (“Plaintiff”), individually and on behalf of all
27
     others similarly situated, alleges the following against Defendant WESTERN
28



                                    CLASS ACTION COMPLAINT
                                               -1-
          Case 1:19-cv-00234-DAD-BAM Document 1 Filed 02/15/19 Page 2 of 12



 1   DENTAL SERVICES, INC. upon information and belief based upon personal
 2   knowledge:
 3                                  INTRODUCTION
 4         1.     Plaintiff’s Class Action Complaint is brought pursuant to the
 5   Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
 6         2.     Plaintiff, individually, and on behalf of all others similarly situated,
 7   brings this Complaint for damages, injunctive relief, and any other available legal
 8
     or equitable remedies, resulting from the illegal actions of Defendant            in
 9
     negligently, knowingly, and/or willfully contacting Plaintiff no Plaintiff’s cellular
10
     telephone, thereby the TCPA, 47 U.S.C. § 227. Plaintiff alleges as follows upon
11
     personal knowledge as to herself and her own acts and experiences, and, as to all
12
     other matters, upon information and belief, including investigation conducted by
13
     his attorneys.
14
           3.     In addition to Plaintiff’s Class Claims, Plaintiff also brings an action
15
16
     for damages as an individual consumer for Defendant’s violations the Rosenthal

17   Fair Debt Collection Practices Act, Cal Civ. Code §1788, et seq. (hereinafter

18   “RFDCPA”) which prohibits debt collectors from engaging in abusive, deceptive,
19   and unfair practices.
20                           JURISDICTION AND VENUE
21         4.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
22   a resident of California, seeks relief on behalf of a Class, which will result in at
23   least one class member belonging to a different state than that of Defendant, a
24   California company that does business in California and other States. Plaintiff also
25   seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,
26   when aggregated among a proposed class in the thousands, exceeds the
27
     $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
28



                                  CLASS ACTION COMPLAINT
                                             -2-
          Case 1:19-cv-00234-DAD-BAM Document 1 Filed 02/15/19 Page 3 of 12



 1   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
 2   (“CAFA”) are present, and this Court has jurisdiction.
 3         5.       Alternatively, this Court has jurisdiction over Plaintiff’s TCPA
 4   claims pursuant to 28 U.S.C. § 1331.
 5         6.       Ancillary to Plaintiff’s TCPA claims, this Court has jurisdiction
 6
     pursuant to 28 U.S.C. § 1367(a) over Plaintiff’s claims arising under the RFDCPA,
 7
     Cal. Civ. Code § 1788, et seq. because they arise under the same case or
 8
     controversy.
 9
           7.       Venue is proper in the United States District Court for the Eastern
10
     District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
11
     business within the State of California and Plaintiff resides within this District.
12
                                          PARTIES
13
14
           8.       Plaintiff, ROSINA CALDERA (“PLAINTIFF”), is a natural person

15   residing in Stanislaus County in the state of California, and is a “person” as defined

16   by 47 U.S.C. § 153(39). Furthermore, Plaintiff is a “debtor” as defined by the
17   RFDCPA, Cal. Civ. Code § 1788.2(h).
18         9.       At all relevant times herein, DEFENDANT, WESTERN DENTAL
19   SERVICES, INC. (“DEFENDANT”), is retail company engaged in collection
20   activity in connection with debts allegedly owed to it, and is a “person” as defined
21   by 47 U.S.C. § 153(39). Furthermore, Defendant, at all relevant times herein, was
22   a company engaged, by use of the mails and telephone, in the business of collecting
23   an alleged debt from PLAINTIFF which qualifies as a “consumer debt” as defined
24   by the RFDCPA, Cal. Civ. Code § 1788.2(f). DEFENDANT regularly attempts to
25
     collect debts in the ordinary course of its business, and therefore is a “debt
26
     collector” as defined by the RFDCPA, Cal. Civ. Code § 1788.2(c).
27
28



                                   CLASS ACTION COMPLAINT
                                              -3-
          Case 1:19-cv-00234-DAD-BAM Document 1 Filed 02/15/19 Page 4 of 12



 1         10.     Defendants acted through their agents, employees, officers, members,
 2   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
 3   representatives, and insurers.
 4         11.     The above named Defendant, and its subsidiaries and agents, are
 5   collectively referred to as “Defendants.” The true names and capacities of the
 6
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 7
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 8
     names. Each of the Defendants designated herein as a DOE is legally responsible
 9
     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
10
     the Complaint to reflect the true names and capacities of the DOE Defendants
11
     when such identities become known.
12
           12.     Plaintiff is informed and believes that at all relevant times, each and
13
14
     every Defendant was acting as an agent and/or employee of each of the other

15   Defendants and was acting within the course and scope of said agency and/or

16   employment with the full knowledge and consent of each of the other Defendants.
17   Plaintiff is informed and believes that each of the acts and/or omissions
18   complained of herein was made known to, and ratified by, each of the other
19   Defendants.
20                         FACTUAL ALLEGATIONS – TCPA
21         13.     Beginning as early as June of 2018, Defendant contacted Plaintiff on
22   her cellular telephone number ending in -0881, in an effort to collect an alleged
23   debt owed from Plaintiff.
24         14.     Defendant called Plaintiff from telephone numbers confirmed to
25
     belong to Defendant, including without limitation (866) 644-6325.
26
           15.     In its efforts to collect the alleged debt owed from Plaintiff, Defendant
27
     used an “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1)
28
     to place its daily calls to Plaintiff seeking to collect an alleged debt owed.

                                   CLASS ACTION COMPLAINT
                                              -4-
          Case 1:19-cv-00234-DAD-BAM Document 1 Filed 02/15/19 Page 5 of 12



 1         16.    Defendant’s calls constituted calls that were not for emergency
 2   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 3         17.    Defendant’s calls were placed to telephone number assigned to a
 4   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 5   pursuant to 47 U.S.C. § 227(b)(1).
 6
           18.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 7
     express consent” to receive calls using an automatic telephone dialing system or
 8
     an artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 9
     227(b)(1)(A).
10
           19.    Furthermore, Plaintiff orally revoked any and all consent to be
11
     contacted using an automated telephone dialing system, to the extent any ever
12
     existed.
13
14
           20.    Despite Plaintiff’s oral revocation of consent to be called, Defendant

15   continued to call Plaintiff.

16         21.    Plaintiff alleged upon information and belief, including without
17   limitation her experience of being called by Defendant despite her explicit
18   revocation of consent to be called, that Defendant failed to put in place reasonable
19   policies and procedures to avoid violation of the TCPA.
20                       FACTUAL ALLEGATIONS – RFDCPA
21         22.    In addition to the facts pled above, at various times prior to the filing
22   of the instant complaint, including within one year preceding the filing of this
23   complaint, DEFENDANT contacted PLAINTIFF in an attempt to collect an
24   alleged outstanding debt.
25
           23.    Beginning June of 2018, Plaintiff began receiving numerous calls
26
     from Defendant.
27
           24.    Each of these calls were made to Plaintiff in connection with
28
     collection on an alleged debt.

                                    CLASS ACTION COMPLAINT
                                               -5-
           Case 1:19-cv-00234-DAD-BAM Document 1 Filed 02/15/19 Page 6 of 12



 1          25.      The alleged debt concerns dental services Defendant did not provide
 2   to Plaintiff.
 3          26.      On several occasions, Plaintiff told Defendant to stop calling her, but
 4   Defendant continued to call.
 5          27.      The RFDCPA, Cal. Civ. Code § 1788.17 mandates that every debt
 6
     collector collecting or attempting to collect a consumer debt shall comply with the
 7
     Federal Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692b
 8
     through 1692j and be subject to the remedies in the FDCPA, 15 U.S.C. § 1692k.
 9
            28.      DEFENDANT’S conduct violated the RFDCPA in multiple ways,
10
     including but not limited to:
11
12                a) Causing a telephone to ring repeatedly or continuously to annoy
                     Plaintiff (Cal. Civ. Code § 1788.11(d));
13
14                b) Communicating, by telephone or in person, with Plaintiff with such
                     frequency as to be unreasonable and to constitute an harassment to
15
                     Plaintiff under the circumstances (Cal. Civ. Code § 1788.11(e));
16
17                c) Causing Plaintiffs telephone to ring repeatedly or continuously with
                     intent to harass, annoy or abuse Plaintiff (15 U.S.C. § 1692d(5));
18
19                d) Communicating with Plaintiff at times or places which were known
                     or should have been known to be inconvenient for Plaintiff (15
20
                     U.S.C. § 1692c(a)(1)); and
21
22                e) Engaging in conduct the natural consequence of which is to harass,
                     oppress, or abuse Plaintiff (15 U.S.C. § 1692d)).
23
24          29.      As a result of the above violations of the RFDCPA, Plaintiff suffered
25   and continues to suffer injury to PLAINTIFF’S feelings, personal humiliation,
26   embarrassment, mental anguish and emotional distress, and DEFENDANT is
27   liable to PLAINTIFF for PLAINTIFF’S actual damages, statutory damages, and
28   costs and attorney’s fees.


                                     CLASS ACTION COMPLAINT
                                                -6-
          Case 1:19-cv-00234-DAD-BAM Document 1 Filed 02/15/19 Page 7 of 12



 1                          CLASS ACTION ALLEGATIONS
 2         30.    Plaintiff brings this action individually and on behalf of all others
 3   similarly situated, as a member of the proposed class (hereafter “The Class”)
 4   defined as follows:
 5
                  All persons within the United States who received any
 6                telephone calls from Defendant to said person’s cellular
 7                telephone made through the use of any automatic
                  telephone dialing system or an artificial or prerecorded
 8
                  voice and such person had not previously consented to
 9                receiving such calls within the four years prior to the
10                filing of this Complaint

11         31.    Plaintiff represents, and is a member of, The Class, consisting of All
12   persons within the United States who received any collection telephone calls from
13   Defendant to said person’s cellular telephone made through the use of any
14   automatic telephone dialing system or an artificial or prerecorded voice and such
15   person had not previously not provided their cellular telephone number to
16   Defendant within the four years prior to the filing of this Complaint.
17         32.    Defendant, its employees and agents are excluded from The Class.
18   Plaintiff does not know the number of members in The Class, but believes the Class
19   members number in the thousands, if not more. Thus, this matter should be
20   certified as a Class Action to assist in the expeditious litigation of the matter.
21         33.    The Class is so numerous that the individual joinder of all of its
22   members is impractical. While the exact number and identities of The Class
23   members are unknown to Plaintiff at this time and can only be ascertained through
24   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
25   The Class includes thousands of members.           Plaintiff alleges that The Class
26   members may be ascertained by the records maintained by Defendant.
27         34.    Plaintiff and members of The Class were harmed by the acts of
28   Defendant in at least the following ways: Defendant illegally contacted Plaintiff


                                   CLASS ACTION COMPLAINT
                                              -7-
          Case 1:19-cv-00234-DAD-BAM Document 1 Filed 02/15/19 Page 8 of 12



 1   and Class members via their cellular telephones thereby causing Plaintiff and Class
 2   members to incur certain charges or reduced telephone time for which Plaintiff and
 3   Class members had previously paid by having to retrieve or administer messages
 4   left by Defendant during those illegal calls, and invading the privacy of said
 5   Plaintiff and Class members.
 6         35.    Common questions of fact and law exist as to all members of The
 7   Class which predominate over any questions affecting only individual members of
 8   The Class. These common legal and factual questions, which do not vary between
 9   Class members, and which may be determined without reference to the individual
10   circumstances of any Class members, include, but are not limited to, the following:
11                a.    Whether, within the four years prior to the filing of this
12                      Complaint, Defendant made any collection call (other than a
13                      call made for emergency purposes or made with the prior
14                      express consent of the called party) to a Class member using
15                      any automatic telephone dialing system or any artificial or
16                      prerecorded voice to any telephone number assigned to a
17                      cellular telephone service;
18                b.    Whether Plaintiff and the Class members were damages
19                      thereby, and the extent of damages for such violation; and
20                c.    Whether Defendant should be enjoined from engaging in such
21                      conduct in the future.
22         36.    As a person that received numerous collection calls from Defendant
23   using an automatic telephone dialing system or an artificial or prerecorded voice,
24   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
25   typical of The Class.
26         37.    Plaintiff will fairly and adequately protect the interests of the members
27   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
28   class actions.


                                  CLASS ACTION COMPLAINT
                                             -8-
          Case 1:19-cv-00234-DAD-BAM Document 1 Filed 02/15/19 Page 9 of 12



 1         38.    A class action is superior to other available methods of fair and
 2   efficient adjudication of this controversy, since individual litigation of the claims
 3   of all Class members is impracticable. Even if every Class member could afford
 4   individual litigation, the court system could not. It would be unduly burdensome
 5   to the courts in which individual litigation of numerous issues would proceed.
 6   Individualized litigation would also present the potential for varying, inconsistent,
 7   or contradictory judgments and would magnify the delay and expense to all parties
 8   and to the court system resulting from multiple trials of the same complex factual
 9   issues. By contrast, the conduct of this action as a class action presents fewer
10   management difficulties, conserves the resources of the parties and of the court
11   system, and protects the rights of each Class member.
12         39.    The prosecution of separate actions by individual Class members
13   would create a risk of adjudications with respect to them that would, as a practical
14   matter, be dispositive of the interests of the other Class members not parties to such
15   adjudications or that would substantially impair or impede the ability of such non-
16   party Class members to protect their interests.
17         40.    Defendant has acted or refused to act in respects generally applicable
18   to The Class, thereby making appropriate final and injunctive relief with regard to
19   the members of The Class as a whole.
20                             FIRST CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act
22                                 47 U.S.C. §227 et seq.
23                    By Plaintiff and The Class Against Defendant
24         41.    Plaintiff repeats and incorporates by reference into this cause of
25   action the allegations set forth above at Paragraphs 1-39.
26         42.    The foregoing acts and omissions of Defendant constitute numerous
27   and multiple negligent violations of the TCPA, including but not limited to each
28   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.


                                  CLASS ACTION COMPLAINT
                                             -9-
            Case 1:19-cv-00234-DAD-BAM Document 1 Filed 02/15/19 Page 10 of 12



 1           43.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 2   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 3   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 4           44.   Plaintiff and the Class members are also entitled to and seek
 5   injunctive relief prohibiting such conduct in the future.
 6                            SECOND CAUSE OF ACTION
 7    Knowing and/or Willful Violations of the Telephone Consumer Protection
 8                                           Act
 9                                 47 U.S.C. §227 et seq.
10                    By Plaintiff and The Class Against Defendant
11           45.   Plaintiff repeats and incorporates by reference into this cause of
12   action the allegations set forth above at Paragraphs 1-39.
13           46.   The foregoing acts and omissions of Defendant constitute numerous
14   and multiple knowing and/or willful violations of the TCPA, including but not
15   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
16   seq.
17           47.   As a result of Defendant’s knowing and/or willful violations of 47
18   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
19   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
20   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
21           48.   Plaintiff and the Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23                              THIRD CAUSE OF ACTION
24            Violations of the Rosenthal Fair Debt Collection Practices Act
25                              Cal. Civ. Code § 1788 et seq.
26                     By Plaintiff, Individually, Against Defendant
27           49.   Plaintiff repeats and reincorporates by reference into this cause of

28   action allegations set forth above at paragraphs 1-28.


                                   CLASS ACTION COMPLAINT
                                             -10-
           Case 1:19-cv-00234-DAD-BAM Document 1 Filed 02/15/19 Page 11 of 12



 1          50.    To the extent that Defendant’s actions, counted above, violated the

 2   RFDCPA, those actions were done knowingly and willfully.
 3
                                   PRAYER FOR RELIEF
 4
 5          WHEREFORE, Plaintiff requests judgment against Defendant for the
 6
     following:
 7
 8                              FIRST CAUSE OF ACTION
 9          Negligent Violations of the Telephone Consumer Protection Act
10                                  47 U.S.C. §227 et seq.
11                 As a result of Defendant’s negligent violations of 47 U.S.C.
12                 §227(b)(1), Plaintiff and the Class members are entitled to and
13                 request $500 in statutory damages, for each and every violation,
14                 pursuant to 47 U.S.C. 227(b)(3)(B).
15                 Any and all other relief that the Court deems just and proper.
16                            SECOND CAUSE OF ACTION
17    Knowing and/or Willful Violations of the Telephone Consumer Protection
18                                            Act
19                                  47 U.S.C. §227 et seq.
20                 As a result of Defendant’s willful and/or knowing violations of 47
21                 U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
22                 and request treble damages, as provided by statute, up to $1,500, for
23                 each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
24                 U.S.C. §227(b)(3)(C).
25                 Any and all other relief that the Court deems just and proper.
26   ///
27   ///
28   ///


                                   CLASS ACTION COMPLAINT
                                             -11-
          Case 1:19-cv-00234-DAD-BAM Document 1 Filed 02/15/19 Page 12 of 12



 1                              THIRD CAUSE OF ACTION
 2           Violations of the Rosenthal Fair Debt Collection Practices Act
 3                              Cal. Civ. Code § 1788 et seq.
 4
           WHEREFORE, Plaintiff respectfully prays that judgment be entered against
 5
 6
     Defendant for the following:

 7
                  A.     Actual damages;
 8
                  B.     Statutory damages for willful and negligent violations;
 9
                  C.     Costs and reasonable attorney’s fees;
10
                  D.     For such other and further relief as may be just and proper.
11
                                      TRIAL BY JURY
12
13
           51.    Pursuant to the seventh amendment to the Constitution of the United

14   States of America, Plaintiff is entitled to, and demands, a trial by jury.
15
                  Respectfully submitted this 15th day of February 2019.
16
17
18                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
19
20                              By:    /s/ Todd M. Friedman
                                       Todd M. Friedman
21
                                       Law Offices of Todd M. Friedman
22                                     Attorney for Plaintiff
23
24
25
26
27
28



                                    CLASS ACTION COMPLAINT
                                              -12-
